Moran, J. This appeal is prosecuted from a judgment in favor of appellee for $500, for commissions earned by said appellee in finding a customer for the purchase of real estate, at the price and terms on which the property was placed in appellee’s hands by appellant. The case-was tried by the court without a jury and there are no exceptions to the admission or ‘exclusion of evidence, and no-propositions of law were submitted to the court to be held. The only question presented is whether the evidence sustains the finding. There was a conflict as to material issues of fact which that finding settles in favor of appellee. It must be assumed here that the terms of the contract as to commissions were as appellee’s evidence tended to show them. Then the evidence of appellee tended to show that he brought to appellant a purchaser who was ready, willing and able to complete the purchase of appellant’s land on the terms of said sale given to appellee, and that appellant rejected such purchaser and refused to carry out the sale. This was all that it was necessary for appellee to prove to entitle him to recover his commissions. Pratt v. Hotchkiss, 10 Ill. App. 603; Mechera on Agency, Sec. 966. We think the finding of the court fully supported by the evidence and the judgment is free from error and must be affirmed. Judgment affirmed.